Citation Nr: 1040381	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  96-45 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine prior to June 7, 
2005, and in excess of 20 percent effective from June 7, 2005.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD0 on an extraschedular basis.

3.  Entitlement to an effective date earlier than August 13, 1999 
for the grant of an increased rating of 50 percent for PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1996, April 2000, and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The June 1996 rating decision, in pertinent part, denied service 
connection for residuals of back and head injuries.  An April 
1998 Board decision denied these claims, but that decision was 
vacated in June 2001 by the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Board remanded the 
case for development.  In an August 2005 decision, the RO granted 
service connection for postoperative residuals and laminectomy of 
the lumbosacral spine, but continued to deny service connection 
for residuals of head or neck injury.

The April 2000 rating decision that is on appeal denied a rating 
in excess of 10 percent for PTSD.  In August 2004, the RO 
assigned a 30 percent rating for PTSD effective from August 13, 
1999, the date the claim for an increased rating was received.  
In the March 2007 Board decision, a 50 percent rating for PTSD 
was granted.  In a June 2007 rating decision, the RO implemented 
the Board's decision and assigned a 50 percent rating, effective 
August 13, 1999.

Prior to the March 2007 Board decision referred to above, the 
Veteran submitted a timely notice of disagreement (NOD) with the 
effective date of August 13, 1999, for the 30 percent rating for 
PTSD granted in August 2004.  The RO issued a statement of the 
case (SOC) in August 2005 discussing the effective date of the 30 
percent rating for PTSD.  The Veteran submitted his substantive 
appeal in December 2005.  In a decision of July 20, 2006, the RO 
rejected the Veteran's substantive appeal as untimely.  The 
Veteran submitted an NOD on the timeliness issue and the RO 
issued a SOC on the timeliness issue in November 2006.  In the 
March 2007 Board decision, the Board determined that it lacked 
jurisdiction to review this matter because no substantive appeal 
concerning timeliness of appeal had been received.  As noted 
above, the March 2007 Board decision granted an increased 50 
percent rating for PTSD and the RO assigned an effective August 
13, 1999.  

The March 2007 Board decision also granted service connection for 
degenerative disc disease of the cervical spine (claimed as 
head/neck injury).  In a June 2007 rating decision, the RO 
implemented the Board's decision and assigned a 10 percent rating 
effective May 22, 1995 and a 20 percent rating effective June 7, 
2005.

The Veteran appealed to the Court the Board's finding that the 
Veteran had not submitted a substantive appeal concerning the 
timeliness of the appeal of the issue involving the effective 
date assigned for the 30 percent rating for PTSD.  The Veteran 
also appealed to the Court the Board's finding that the criteria 
for an extraschedular rating for PTSD were not met.  Finally, the 
Veteran appealed to the Court that the Board has used the 
improper version of 38 C.F.R. § 4.130, Diagnostic Code 9411 in 
its increased rating analysis for the increased rating PTSD 
claim.  The Court found, in an October 2009 Memorandum Decision, 
that the Veteran had submitted a timely substantive appeal 
concerning the timeliness of the appeal of the effective date 
issue involving an increased rating for PTSD.  As such, the 
effective date issue is currently before the Board; however, 
because the March 2007 Board decision granted an increased rating 
of 50 percent from 30 percent and the RO assigned an effective 
for the 50 percent rating August 13, 1999, the issue is 
characterized as it is on the title page of this decision.  The 
Court, in its October 2009 Memorandum Decision, also found that 
the Board improperly supported its decision that a extraschedular 
consideration for an increased rating for PTSD was not warranted, 
specifically insofar as it failed to address certain private 
medical evidence from Dr. Matlock.  Finally, the Court affirmed 
the Secretary's position that the Board used the proper version 
of 38 C.F.R. § 4.130, Diagnostic Code 9411 in its increased 
rating analysis for the PTSD claim.

In addition, the Veteran appealed many aspects of the June 2007 
rating decision that was issued in order to implement the March 
2007 Board decision.  In this regard, the June 2007 rating 
decision assigned an increased, 50 percent rating for PTSD, 
effective August 13, 1999.  The June 2007 rating decision also 
implemented the Board's decision and established service 
connection for degenerative disc disease of the cervical spine 
(claimed as head/neck injury).  A 10 percent rating was assigned 
effective May 22, 1995 and a 20 percent rating was assigned 
effective June 7, 2005.  
 
The Veteran perfected appeals with respect to the effective date 
assigned for the 50 percent rating for PTSD.  He also perfected 
appeals with respect to the ratings assigned for degenerative 
disc disease of the cervical spine, and the effective dates for 
the assignments of the 10 and 20 percent ratings.  However, as 
the claims for earlier effective dates for the 10 percent and 20 
percent ratings assigned for degenerative disc disease of the 
cervical spine are essentially encompassed in the claim for 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine for the period 
prior to June 7, 2005 and to a rating in excess of 20 percent for 
the period beginning on June 7, 2005, those effective date issues 
will not be considered as separate claims, and the issues listed 
on the title page are the complete list of issues currently 
before the Board on appeal.

The issues of entitlement to a rating in excess of 50 percent for 
PTSD on an extraschedular basis and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  For the period prior to June 7, 2005, the Veteran's 
degenerative disc disease of the cervical spine was manifested by 
mild intervertebral disc syndrome and slight limitation of motion 
of the cervical spine.  At no time has the disability been 
manifested by incapacitating episodes or neurological impairment.

2.  For the period beginning on June 7, 2005, the Veteran's 
degenerative disc disease of the cervical spine is manifested by 
forward flexion greater than 15 degrees but less than 30 degrees; 
or combined range of motion of the cervical spine not greater 
than 170 degrees.  At no time has the disability been manifested 
by incapacitating episodes or neurological impairment. 

3.  In May 1997, the RO granted the Veteran's claim for 
entitlement to service connection for PTSD, and assigned a 10 
percent rating, effective May 22, 1995, the date the claim for 
service connection was received.  The Veteran did not appeal the 
decision and the decision is final.

4.  On August 13, 1999, the Veteran filed the instant claim for 
an increased rating for his service-connected PTSD.

5.  In an April 2000 rating decision, the RO denied a rating in 
excess of 10 percent for PTSD; the Veteran perfected an appeal 
with respect to the 10 percent rating assigned.

6.  In an August 2004 rating decision, the RO assigned a 30 
percent rating for PTSD, effective August 13, 1999.  

7.  In the March 2007 decision, the Board found that it did not 
have jurisdiction to consider the effective date assigned for the 
30 percent rating for PTSD; however, the Board granted an 
increased rating of 50 percent for PTSD and the RO implemented 
the Board's decision and assigned an effective of August 13, 
1999.

8.  In the Court's October 2009 Memorandum Decision, a 
determination was made that the Veteran did file a timely 
substantive appeal with respect to the earlier effective date for 
the award of an increased rating for PTSD.

9.  There was no pending claim for increase prior to August 13, 
1999, or evidence that the Veteran's PTSD had increased in 
severity so as to warrant a rating in excess of 50 percent within 
the one year period prior to August 13, 1999.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess 
of 10 percent for the service-connected degenerative disc disease 
of the cervical spine prior to June 7, 2005, or more than a 20 
percent rating beginning on June 7, 2005, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003), 5293 (2002), 5235-5243 
(2009).

2.  The criteria for entitlement to an effective date earlier 
than August 13, 1999 for the award of a 50 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.158, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2004, June 
2004, March 2006, and January 2007, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the March 2006 and January 
2007 notice letters informed the Veteran as to disability ratings 
and effective dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
February 2009, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the 
duty to notify has been met.

However, with respect to the increased rating claim for 
degenerative disc disease of the cervical spine, the Veteran is 
challenging the initial disability rating assigned following the 
grant of service connection for degenerative joint disease of the 
cervical spine.  Service connection was awarded in a June 2007 
rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

A decision of the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Initial Ratings for Degenerative Disc Disease of the 
Cervical Spine

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, 
which became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome 
(in effect through September 22, 2002).  The Board observes that 
the regulations were further revised, effective from September 
26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 
Fed. Reg. 51,454-56 (Aug. 27, 2003).  Disabilities and injuries 
of the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
00.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of motion of the cervical spine.  
A 20 percent evaluation was warranted for moderate limitation of 
motion of the cervical segment of the spine.  A 30 percent 
evaluation required evidence of severe limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).

Under the former criteria, ankylosis of the cervical spine 
warranted a 30 percent when it was favorable and a 40 percent 
rating when it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).

Prior to September 23, 2002, intervertebral disc syndrome which 
was mild warranted a 10 percent evaluation.  A 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an absent 
ankle jerk or other neurological findings appropriate to the site 
of the diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 23, 
2002.

Under the interim and revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002 and September 
26, 2003, a 10 percent evaluation is indicated where there was 
evidence of incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months.  A 
20 percent evaluation is indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003), 
Diagnostic Code 5243 (effective September 26, 2003).  (For the 
purpose of evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, which became effective September 26, 2003, a 10 percent 
evaluation is warranted for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  A 20 percent evaluation is warranted 
where there is evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or a 
combined range of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   A 30 
percent rating is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation requires 
evidence of unfavorable ankylosis of the entire cervical spine. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  

Under the former criteria, for the period prior to June 7, 2005, 
in order for the Veteran to receive a higher rating for his 
cervical spine disability, the medical evidence must show 
moderate intervertebral disc syndrome with recurring attacks 
(under Diagnostic Code 5293), moderate limitation of motion 
(under Diagnostic Code 5290), or ankylosis of the cervical spine 
(under Diagnostic Code 5287).   The medical evidence for this 
time period is scant; the available records do not reflect any of 
the aforementioned symptomatology which would allow for a higher 
rating.  Specifically, a June 1994 radiology examination of the 
cervical spine revealed severe degenerative disease involving the 
facet joint at C3-4 on the left, associated with slight foraminal 
narrowing at the level.  A September 1994 VA treatment records 
notes that the Veteran had upper back and neck pain.  The 
diagnosis was degenerative joint disease of the cervical spine.  
There are no ongoing treatment records during this time period 
showing any related complaints or the symptoms required for a 
higher rating.  Therefore, there is no basis on which to afford 
the Veteran a higher rating under the former criteria.

Under the current criteria for rating disabilities of the spine, 
for the period prior to June 7, 2005, for the Veteran to receive 
a rating in excess of 10 percent it must be shown that the 
forward flexion of the Veteran's cervical spine was greater than 
15 degrees but not greater than 30 degrees; or the combined range 
of the cervical spine motion was not greater than 170 degrees; or 
there was muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  The medical evidence 
for this time period does not reflect such ranges of motion; 
therefore, a higher rating under the current criteria for rating 
disabilities of the spine is not in order for the period prior to 
June 7, 2005.

With respect to whether the Veteran could receive a higher rating 
for his degenerative disc disease based upon incapacitating 
episodes at any time since September 23, 2002, the Board finds 
that he cannot.  There is no evidence of physician prescribed bed 
rest at any time during the appeal period.

For the period beginning on June 7, 2005, the medical evidence 
shows that at the June 2005 VA examination the Veteran's neck 
showed no deformity and no muscle spasm.  Range of motion of the 
cervical spine showed forward flexion to 20 degrees, backward 
extension to 10 degrees, bilateral lateral flexion to 20 degrees, 
and 30 degrees of lateral rotation, bilaterally.  He had 
additional limitation of motion that could not be quantified due 
to pain, fatigue, weakness, and lack of endurance following 
repetitive use.  

With respect to whether the Veteran could receive a rating in 
excess of 20 percent for the period beginning on June 7, 2005, 
there is no evidence of limitation of motion more severe than 
that which warrants the currently assigned 20 percent rating, 
even taking into account the additional loss of motion due to 
pain, fatigue, weakness, and lack of endurance.  Notably, forward 
flexion of the cervical spine is to 20 degrees, and even with 
additional limitation by pain, fatigue, weakness and lack of 
endurance, the additional limitation of motion is not to 15 
degrees or less.  The Board finds that because the examiner could 
not quantify the additional loss of motion, it was only slight, 
and therefore, less than 5 additional degrees.  As such, the 
Veteran's degenerative disc disease of the cervical spine is 
appropriately rated as 20 percent for the period beginning June 
7, 2005.  

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  But there is no evidence that the veteran's 
cervical spine disability has been persistently more severe than 
the extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  As 
indicated, the disability rating for the disability has been 
staged.  Fenderson, supra.

The Board has also considered whether either the Veteran's 
degenerative disc disease of the cervical spine presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for the cervical spine 
disability and the rating criteria for the disability provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

Governing Laws and Regulations for Earlier Effective Date Claims

Generally, the effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable 
increase occurs more than one year prior to the receipt of the 
claim, the date of receipt of the claim is the effective date of 
the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established.  The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b).

	II.  Earlier Effective date for 50 percent rating for PTSD

The Veteran claims that he is entitled to an effective date 
earlier than August 13, 1999 for the assignment of a 50 percent 
rating for his service-connected PTSD.  

Service connection for PTSD was granted in a May 1997 rating 
decision.  A 10 percent rating was assigned, effective May 22, 
1995, the date the claim for service connection was received.  
The Veteran did not appeal the decision and the decision is 
final.  38 C.F.R. § 20.1103.

On August 13, 1999, the Veteran filed the instant claim for an 
increased rating for his service-connected PTSD.  In an April 
2000 rating decision, the RO denied a rating in excess of 10 
percent for PTSD; the Veteran perfected an appeal with respect to 
the 10 percent rating assigned.

In an August 2004 rating decision, the RO assigned a 30 percent 
rating for PTSD, effective August 13, 1999.  The Veteran 
perfected an appeal with respect to the effective date assigned 
for the 30 percent rating.  

In the March 2007 decision, the Board found that it did not have 
jurisdiction to consider the effective date assigned for the 30 
percent rating for PTSD; however, the Board granted an increased 
rating of 50 percent for PTSD.  The RO implemented the Board's 
decision and assigned an effective of August 13, 1999 for the 50 
percent rating.  In the Court's October 2009 Memorandum Decision, 
a determination was made that the Veteran did file a timely 
substantive appeal with respect to the earlier effective date for 
the award of an increased rating for PTSD.

There was no pending claim for increase prior to August 13, 1999, 
or evidence that the Veteran's PTSD had increased in severity so 
as to warrant a rating in excess of 10 percent within the one 
year period prior to August 13, 1999.  Moreover, the Board notes 
that there is no medical evidence pertaining to the PTSD in the 
one year period prior to the claim for increase which could be 
construed as a formal or informal claim for increase.  In other 
words, there is no evidential basis for concluding that it was 
factually ascertainable at an earlier time in the one-year period 
prior to the date of the receipt of the claim that the increase 
in disability had occurred.  In this regard, there are VA 
treatment records from September and October 1998 which show that 
the Veteran was alert and fully oriented.  His mood was euthymic 
and he had a congruent affect.  He denied audio and visual 
hallucinations as well as suicidal or homicidal ideations.  He 
was logical and goal directed and his memory was intact.  His GAF 
score was 71-80, showing only mild symptoms.  These symptoms 
support only the 10 percent rating already assigned for the year 
prior to August 13, 1999.  Therefore, the Board believes that the 
RO correctly determined that it was factually ascertainable that 
the increase in disability occurred on August 13, 1999.  

Accordingly, on these facts, August 13, 1999, is the earliest 
possible effective date for the grant of a 50 percent rating for 
PTSD.  The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  On 
these facts, no effective date for the grant of a 50 percent 
rating for PTSD earlier than August 13, 1999, is assignable.  The 
claim must be denied.  


ORDER

An initial rating in excess of 10 percent for degenerative disc 
disease of the cervical spine prior to June 7, 2005, and a rating 
in excess of 20 percent effective June 7, 2005, are denied.

An effective date earlier than August 13, 1999 for the grant of a 
50 percent rating for PTSD is denied.


REMAND

With regard to a TDIU, the Board sees the RO has not developed or 
adjudicated this issue.  However, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for an initial 
rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if during the course of an 
initial rating appeal, the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an initial rating is 
sought (in this case, the Veteran has alleged that he is 
unemployable due to his low back disability), then part and 
parcel with the initial rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  Id.  

The Board finds the issue of entitlement to a TDIU has been 
raised as an element of the increased rating claim for PTSD on 
appeal.  Because entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the Board 
to remand, rather than refer, the TDIU issue to the Agency of 
Original Jurisdiction (AOJ) for proper development and 
adjudication.  

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of 
General Counsel also stated that when the issue of entitlement to 
an extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 
14, 15 (August 16, 1996).  

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Therefore, first, the AOJ should send a VCAA notice letter to the 
Veteran for his TDIU claim.  This letter should notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be 
provided notice that advises him of the disability rating and 
effective date elements of a claim, keeping in mind that a TDIU 
claim is a type of claim for a higher initial disability rating.  

Second, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

VA examinations of record do not address whether the Veteran's 
PTSD or other service-connected disabilities renders him 
unemployable.  Therefore, such an opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the TDIU 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine whether 
the Veteran's service-connected 
disabilities render him unemployable.  All 
indicated tests and studies should be 
undertaken.  

The claims folder should be made available 
for review, and the examiner should 
indicate whether such review was 
accomplished.  

The VA examiner should provide an opinion 
regarding whether the Veteran's service-
connected PTSD, standing alone, or in 
concert with his service-connected 
residuals of laminectomy of the lumbar 
spine and degenerative disc disease of the 
cervical spine, prevents the Veteran from 
securing or following a substantially 
gainful occupation, without consideration 
of any nonservice-connected disorders and 
his advancing age.  In other words, the 
examiner should please definitively state 
whether the Veteran's service-connected 
PTSD, status post laminectomy of the 
lumbar spine surgery, or degenerative disc 
disease of the cervical spine would by 
itself or in concert with the other 
service-connected disabilities prevent him 
from securing gainful employment.  

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of the 
pertinent lay and medical evidence of 
record, to include consideration of Dr. 
Matlock's opinion regarding the Veteran's 
ability to maintain gainful employment. 

4.  Submit the claims for TDIU and a 
higher rating for PTSD to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered. 

5.  Then readjudicate the claims for TDIU 
and a higher rating for PTSD on an extra-
schedular basis, in light of the 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


